— Appeal from an order of the Family Court, Queens County (Gartenstein, J.), entered February 3, 1982, which adjudged appellant a juvenile delinquent and placed him with the New York State Division for Youth for 18 months. Order modified, on the law, by dismissing the charges that appellant committed acts which, if committed by an adult, would have constituted grand larceny in the third degree and criminal possession of stolen property in the second degree. As so modified, order affirmed, without costs or disbursements. The Family Court concluded that appellant had committed acts which if committed by an adult would have constituted violations of sections 160.10,155.30 and 165.45 of the Penal Law. Respondent concedes that dismissal of the charge of grand larceny in the third degree (Penal Law, § 155.30) is warranted because it is a lesser included offense of robbery in the second degree (Penal Law, § 160.10). Respondent also concedes that the charge of criminal possession of stolen property in the second degree (Penal Law, § 165.45) should be dismissed because no evidence as to the value of the property stolen was adduced at the fact-finding hearing. Respondent did establish appellant’s guilt beyond a reasonable doubt of acts which, if committed by an adult, would have constituted robbery in the second degree. Damiani, J. P., Titone, Lazer and Boyers, JJ., concur.